Title: To Alexander Hamilton from Timothy Taylor, 20 June 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury June 20th 1799
          
          I was yesterday Honored with your favour of the 14th Inst. requesting an explination of my letter of the 12th. respecting a further supply of Clothing for the 13th Regt—the distance and expence of transporting the Clothing to the sub districts in small parcels, and my wish to avoid partiality in the distrabution, not knowing which of the Officers would meet with the greatest success in recruiting; I Judged it most advisable to direct the Clothing to be eaqually divided to the Companies; a number of them are not in want, whilst others have been more fortunate in recruiting and have  clothing for little more than half thier men; Capt. Ranney of Litchfield has fifty five recruits some of them enlisted from Iron Manufactories and are in a very destitute situation, parading them with those in uniform creates distinctions unfavourable to harmony and injurious to disapline; Capt Sanford of New Haven has forty men a part of which are in the same situation—have inclosed a list of the Clothing delivered to each Company, also Capt Sanfords advertizement for a deserter—If any thing improper should have escaped me in my letter of the 12th I request it may be attributed to my wish to prevent unfavourable impressions, and promote the reputation and respectability of the troops—I have directed returns of the recruits to be made and shall do my self the Honor to transmit them as soon as they are compleated—
          I have the Honor to be with the greatest respect your Obedt. Servant—
          
            Timo. Taylor
          
          Honble. A Hamilton Esquire—
        